Reasons for Allowance 
1.	The following is an examiner’s statement of reasons for allowance: 
Applicant has submitted a new Information Disclosure Statement (IDS) on 4/29/2022. Upon review, the newly filed references do not affect the patentability of the instant application. The newly cited prior art of Gorges (US 4,557,100) fails to disclose a flow path through a vent opening of a sidewall of a receptacle,  where the receptacle and a base define a flow path through the vent opening of the sidewall, through a channel of the receptacle, through a second opening of the sidewall, and through a bore of a base, a fastener comprising a head connected to a shaft, the head having a greater dimension than a dimension of a first opening, with the head positioned in contact with a countersink wall connected to the sidewall and covering the first opening, the first opening of the receptacle is closed, wherein the flow path further extends from the vent opening along an outside surface of the sidewall and along an outer wall surface of the countersink wall, in combination with all other claimed limitations set forth by the independent claims. The newly cited prior art of Wu (TW 467029U) also fails to disclose a fastener comprising a head connected to a shaft, the head having a greater dimension than a dimension of a first opening, with the head positioned in contact with a countersink wall connected to the sidewall and covering the first opening, the first opening of the receptacle is closed, wherein the flow path further extends from the vent opening along an outside surface of the sidewall and along an outer wall surface of the countersink wall.  Also, the newly cited prior art of Koreis (US 20160083072) does not disclose the recited limitations. In addition, there is no motivation to modify the prior art of record to disclose the recited structure as claimed. The instant application is therefore allowed for reasons previously indicated in the Notice of Allowance mailed 2/4/22.  


Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726